 



Exhibit 10.4
FIRST AMENDMENT TO
CEO EMPLOYMENT AGREEMENT
September 12, 2007
Thomas W. Weisel
c/o Thomas Weisel Partners Group, Inc.
One Montgomery Street
San Francisco, California 94104
Dear Thom:
     This letter sets forth an amendment to your Employment Agreement dated
February 1,2006 (the “Agreement”) with Thomas Weisel Partners Group, Inc., a
Delaware corporation (“TWPG Inc.” and, together with its subsidiaries and
affiliates and its and their respective predecessors and successors, the
“Firm”).
     Section 9(f) of the Agreement shall be deleted and replaced in its entirety
by the following text:
     “(f) Timing.  (1)     Notwithstanding anything to the contrary in this
agreement, if at the time of your termination of employment with the Firm, you
are a “specified employee” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), as determined by the Firm in accordance
with Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Firm will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in the
payments or benefits ultimately paid or provided to you) until the date that is
at least six (6) months following your termination of employment with the Firm
(or the earliest date permitted under Section 409A of the Code), whereupon the
Firm will pay you a lump-sum amount equal to the cumulative amounts that would
have otherwise been previously paid to you under this agreement during the
period in which such payments or benefits were deferred. Thereafter, any other
payments, if any, will resume in accordance with this agreement.
     (2)     Additionally, in the event that following the date hereof the Firm
or you reasonably determines that any compensation or benefits payable under
this agreement may be subject to Section 409A of the Code, the Firm and you
shall work together to adopt such amendments to this agreement or adopt other
policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt the compensation and benefits payable under this
agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.”
     If the foregoing is in accordance with your understanding, please kindly
confirm your acceptance and agreement by signing and returning this letter which
will thereupon constitute an amendment to the Agreement.

            Very truly yours,

THOMAS WEISEL PARTNERS GROUP, INC.
(on its behalf, and on behalf of its subsidiaries and
affiliates)
      By:   /s/ Mark Fisher         Name:   Mark Fisher         Title:   General
Counsel     

          Agreed to and accepted as of
the date of this Agreement:
    /s/ Thomas W. Weisel     Name:   Thomas W. Weisel         

-1-